Citation Nr: 1637373	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-18 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to February 1971.  The Veteran had additional reserve service.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  The Veteran contends that his bilateral knee disability developed as a result of an inservice helicopter accident.  The Board notes that the Veteran's separation document indicates that he received the Distinguished Flying Cross.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are potentially applicable.  In this case the Board finds the Veteran's description of knee injury is consistent with the circumstances of the Veteran's service and there is no clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).  

In June 2012, the Veteran was afforded a VA examination to determine whether he has a current bilateral knee disorder caused by his active service.  The examiner diagnosed degenerative joint disease of the knees and opined that these disorders were less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale for this opinion, the examiner acknowledged that the Veteran sustained contusions (bruising) during the helicopter accident.  It was noted that the Veteran did not seek attention for the knees in the time period post the accident.  It was the examiner's opinion that if a meniscus tear occurred at that time, the Veteran would have experienced severe pain and sought [attention].  The examiner noted there was left knee treatment in March 1972, approximately one year following the Veteran's discharge.  The examiner founds there was no current objective evidence that the left knee contusion documented during service was more than acute and transitory, or that it could have caused or aggravated to any degree the Veteran's current left knee condition/ meniscus tear.  The Board finds the examiner provided insufficient rationale for the nexus opinions.  The examiner did not provide any rationale related to the right knee.  Further, the examiner did not address whether the Veteran's lay statements asserting that he had chronic and continuous knee pain from the time of service until are consistent with the diagnosis of degenerative joint disease, rather the examiner focused the discussion on a meniscus tear.  It would be helpful for the examiner to address how these disease processes manifest.

In light of the above, the Board will remand the case for another VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of bilateral disability.  The examiner must review the claim file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  If the examiner finds that development is needed to fully address the questions posed above, appropriate action should be undertaken.  

(a)  Identify all current disorders of the bilateral knees.

(b)  For every diagnosed right or left knee disorder, state whether it is at least as likely as not (50 percent or greater probability) that any bilateral knee disorder first manifested during service or is otherwise related to service.

In providing this opinion, the examiner must the acknowledge the Veteran's report of a helicopter accident and his reports of having problems with his knee since service.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

